Citation Nr: 0605284	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-32 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for PTSD.  The veteran testified before the 
undersigned Acting Veterans Law Judge (VLJ) at a Travel Board 
hearing in January 2006.  A copy of the transcript of this 
hearing is of record and associated with the claims folder.  

This case is now ready for appellate review. 


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained.  

2.  The veteran does not have a diagnosis of PTSD.  

3.  Three is no competent evidence showing the veteran has 
PTSD.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, adequately 
informed the veteran of the types of evidence needed to 
substantiate his claim.  Furthermore, the RO sent letters to 
the veteran in January 2002, August 2002, March 2003, and 
June 2003, which asked him to submit certain information, and 
informed him of the responsibilities of the claimant and VA 
concerning obtaining evidence to substantiate his claim.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claim.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to show for service connection.  In 
view of this, the Board finds that the Department 's duty to 
notify has been fully satisfied with respect to the claim.  
Moreover, the veteran was provided with the text of 38 C.F.R. 
§ 3.159, from which the United States Court of Appeals for 
Veterans Claims (Court) took the fourth notification element, 
in the statement of the case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished here, 
together with proper subsequent VA process.  The Board 
concludes, that to proceed to a decision on the merits would 
not be prejudicial to the appellant in this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  He underwent examination in connection with 
this case.  There are no known additional records to obtain.  
He was offered the opportunity to testify at a Travel Board 
hearing and did so, before the undersigned Acting VLJ in 
January 2006.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Service Connection-PTSD

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  

It is not meaningfully contended that the veteran served in 
combat.  The veteran himself, has not claimed such.  The case 
turns, rather, on whether the veteran has PTSD and whether 
there are credible stressors that occurred that can be linked 
to the diagnosis of PTSD.  The veteran does have a MOS of 
light weapons infantry.  He received the National Defense 
Service Medal, Vietnam Service Medal, and Vietnam Campaign 
Medal.  He did not receive a Combat Infantryman's Badge or a 
Purple Heart and he did not receive any other medical which 
indicates combat service.  The veteran has vaguely indicated 
in his stressor statement and in hearing testimony at his 
January 2006 Travel Board hearing, that he served in Vietnam 
in a reconnaissance setting, setting up sensor devices and 
monitoring them.  He related that they served in squads and 
moved around twice a month.  He stated in his stressor 
statement that two men in his squad were killed, but he did 
not remember their names.  However, at his Travel Board 
hearing, he testified that no one ever was killed in his 
squad, only wounded.  There was a statement from his ex-
spouse indicating that she witnessed thousands of episodes of 
anger, violence, mistrust, nightmares, and hopelessness on 
the part of the veteran.  Unfortunately, none of these 
statements provided any information that could be confirmed 
as to stressors related to Vietnam and were of a vague nature 
at best.  

Most importantly, however, is the lack of a diagnosis from 
any medical provider that the veteran suffers from PTSD.  He 
underwent VA examination in October 2002.  The veteran was 
explained the purpose of the examination and indicated that 
"he disagreed with the denial of PTSD."  He related his 
sensor training and the worst episode he experienced in 
Vietnam as setting up sensors and returning the next day and 
finding a village full of civilians who were dead as a result 
of their work.  He related that he did not suffer from any 
nervous or emotional problems requiring treatment while 
serving in Vietnam.  He related that he had been hospitalized 
on numerous occasions for alcohol and substance abuse since 
Vietnam.  The diagnosis was dysthymic disorder.  The examiner 
indicated that the veteran had a history of wartime duty in 
Vietnam, but did not meet the DSM-IV criteria for a diagnosis 
of PTSD.  

Other VA treatment records associated with the claims folder 
relate treatment for alcohol detoxification.  He testified 
during a Travel Board hearing in January 2006 before the 
undersigned Acting VLJ.  That testimony, and the testimony of 
his spouse, stated previously related information regarding 
his service in Vietnam.  His spouse related behavior 
difficulties with the veteran since prior to their marriage.  

The veteran was informed of what was needed to establish 
entitlement to service connection for PTSD.  He does not have 
a diagnosis of PTSD.  Absent competent evidence of the 
current presence of the claimed disability, a basis upon 
which to establish service connection for that disability has 
not been shown.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Accordingly, service connection for PTSD is denied.  


ORDER

Service connection for PTSD is denied.  




____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


